DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 04/25/2022, claims 28-29 are newly added; claims 1, 5-8, and 12-29 are pending.
Claims 1, 14-16, and 19 have been amended.
Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 recites: “the liquid forming substrate” should read “the liquid aerosol-forming substrate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, and 12-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, 15 recites the limitations:
“a vibratable element in direct contact with a first side of the washer”; and
“the actuator being in direct contact with the first side of the washer” 
are not supported by the original disclosure. In fact, para. 0129 of the current specification discloses:

    PNG
    media_image1.png
    219
    691
    media_image1.png
    Greyscale

	Because the vibratable element 401 and the piezoelectric transducer 402 are bonded to one side of the washer 410 (first side) by the adhesive layer and the o-ring 411 is attached to the other side (second side) of the washer 410 as shown in figure 3, the adhensive layer must be in between the first side of the washer 410 and the vibratable element 401/ actuator 402.

    PNG
    media_image2.png
    557
    1045
    media_image2.png
    Greyscale

Figure 3 of the current application
Also, there is no other paragraphs in the specification to state that “a vibratable element in direct contact with a first side of the washer; the actuator being in direct contact with the first side of the washer” as recited in the claims. Therefore, the above limitations are new matter.
 	Claim 16 contains the similar limitation: “the vibratable element and the actuator being in direct contact with a first side of a washer” so it is rejected by the same reason above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, and 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, 15 recites the limitations: “a vibratable element in direct contact with a first side of the washer”; and “the actuator being in direct contact with the first side of the washer”. However, in light of the specification, para. 0129 discloses that the adhensive layer is in between the first side of the washer 410 and the vibratable element 401/ actuator 402; thus, it is unclear how the vibratable element 401 and actuator 402 are in direct contact with the first side of the washer as recited in the claims. For examination purposes, the combination of the adhensive layer and washer 410 is interpreted to cover the corresponding structure of the claimed “washer” so that the vibratable element 401 and actuator 402 could be in direct contact with a first side of the combination adhensive layer and washer 410. 
Claim 16 contains the similar limitation: “the vibratable element and the actuator being in direct contact with a first side of a washer” so it is rejected by the same reason above. For examination purposes, the combination of the adhensive layer and washer 410 is interpreted to cover the corresponding structure of the claimed “washer” so that the vibratable element 401 and actuator 402 could be in direct contact with a first side of the combination adhensive layer and washer 410.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 12-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivri (US2006/0255174A1), hereinafter Ivri’174, in view of Hogan (US 20120111970 A1), in view of Sasaki (US20140151461A1), and further in view of Ivri (US 2009/0134235 A1, newly cited), hereinafter Ivri’235
Regarding claim 1, Ivri’174 discloses
 An aerosol-generating system (aerosolization device 10, see figs. 1-8) comprising: 
a liquid-storage portion (liquid feed system 24, see figs. 1-8) including, 
a housing (canister 100, see figs. 1-8) configured to store a liquid aerosol-forming substrate (see figs. 1-8. Para.0038 recites: “canister 100 configured to deliver liquid to aperture plate 20 “);


a vibratable element (a cup-shaped member 18 coupled to aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 is vibratable) including, 
a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041), each of the plurality of passages (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 below) and an outlet (another opening of the passage 21, see outlet in annotated fig.8 below), the inlet of each of the plurality of passages (see inlet in annotated fig.8 below) having a larger diameter than the outlet of each of the plurality of passages  (see outlet in annotated fig.8 below. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface”);

    PNG
    media_image3.png
    608
    692
    media_image3.png
    Greyscale

Annotated figure 8 of Ivri’174
an actuator (annular piezoelectric element 22, see figs.1-8) configured to vibrate the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and generate an aerosol (see para.0030 and 0041),
 
,
; 



the vibratable element (combination of the cup-shaped member 18 and aperture plate 20) forming a resistive heating element (both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041, “heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
However, Ivri’174 does not explicitly disclose 
a washer; 
a vibratable element in direct contact with a first side of the washer, 
the vibratable element being planar and 
the actuator being in direct contact with the first side of the washer,
the actuator being a circular annular disc having an inner disc diameter, the inner disc diameter of the circular annular disc circumscribes the vibratable element; 
a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with a second side of the washer, the first o-ring and the second o-ring arranged opposite each other to hold the washer, the actuator and the vibratable element together by pressure; 
a piercing element extending from an inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion; and
control system including a power source electrically coupled to the vibratable element via a first spring pin.
Hogan discloses an aerosol generator, comprising:
a washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20, see figs. 3-4); 
a vibratable element (aperture plate 1, see figs.3-4) in direct contact with a first side of the washer (see fig.4, the aperture plate in direct contact with an upper side of the washer 3; thus, the aperture plate 1in direct contact with the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20. See para.0084: “the aperture plate 1 is attached to the support washer 3…”), 
the actuator (piezo 2, see figs.3-4) being in direct contact with the first side of the washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20),
the actuator (piezo 2) being a circular annular disc (see fig.3) having an inner disc diameter (inner diameter of the piezo 2, see fig.3), the inner disc diameter of the circular annular disc (inner diameter of the piezo 2) circumscribes the vibratable element (aperture plate 1, see fig.4); 
a pair of o-rings (O-rings 25 and 28, see figs.3-4) including a first o-ring (o-ring 28) in direct contact with a top surface of the actuator (top surface of the piezo 2, see annotated fig.4 below) and a second o-ring (o-ring 25) in direct contact with a second side of the washer (lower side of the washer 3),


    PNG
    media_image4.png
    548
    798
    media_image4.png
    Greyscale

Annotated fig.4 of Hogan
 the first o-ring (O-ring 28) and the second o-ring (O-ring 25) arranged opposite each other to hold the washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20), the actuator (piezo 2) and the vibratable element (aperture plate 1) together by pressure (see fig.4); 
a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top to supply energy for the aperture plate 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ivri’174’s invention to add the teachings (points a, b, d, e, f, and h) as taught by Hogan; wherein the combination of washer 3, braze ring 4, adhesive 20, the o-rings, the control system of Hogan are incorporated into Ivri’174 invention and the vibratable element and the actuator of Ivri’174 are modified. The added washer (point a) provides the support to the vibratable aperture plate and piezo (see para.0062) so that electrical pins make solderless contact to drive the piezo. In addition, The vibratable element and the actuator would be in direct contact with the first side of the washer; the actuator being a circular annular disc having an inner disc diameter, the inner disc diameter of the circular annular disc circumscribes the vibratable element (points b,d, and e). The modification allows “soldered contacts are minimized or eliminated while also achieving a simple arrangement of parts” (see para.007 of Hogan). Additionally, the pair of o-rings including the first o-ring in direct contact with the top surface of the actuator and the second o-ring in direct contact with the second side of the washer, the first o-ring and the second o-ring arranged opposite each other to hold the washer, the actuator and the vibratable element together by pressure (point f). The added o-rings provide “comprehensive and uniform support directly below the piezo” and transmit “support forces from above closer to the circumference of the membrane where it is supported by the support member” (see para.0083 of Hogan). Furthermore, the invention of Ivri’174 is modified to include the control system of Hogan which includes a power source electrically coupled to the vibratable element via the first spring pin (point h). The pin helps to “connect directly between the female end of a detachable cable and the electrical surfaces of the piezoelectric generator/actuator. No soldering is required and the use of such pins facilitates assembly by automatic means” (See para.0069 of Hogan). Thus, the pin provides the electrically communication to the piezoelectric generator/actuator easily without the need of soldering.
In addition, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the vibratable element (in the combo of Ivri’174 and Hogan) to include the vibratable element being planar (point c) as taught by Sasaki. The modification(s) allows the vibratable element can have any desired shape(s) as desired.
Furthermore, Ivri’235 discloses a vibration system, including:
a piercing element (tubular member 906, see fig.8)  extending from an inlet side of the vibratable element (aperture plate, see para.0062) to the liquid-storage portion (vial 902, see fig.8), the piercing element (tubular member 906) configured to pierce the liquid-storage portion (see claim 9: “the tubular member includes a sharpened end adapted to extract liquid from a vial of liquid by piercing a membrane covering an opening in said vial”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ivri’174 (in the combo Ivri’174, Hogan, and Sasaki) to incorporate the piercing element as taught by Ivri’235 which extending from the inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion (point g). Doing so allows to extract liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235).
Regarding claim 5, Ivri’174 further discloses the control system (controller 104, see fig.5) is configured to operate the resistive heating element (cup-shaped member 18 (including the heater 120 disposed on the member 18) coupled to aperture plate 20, see fig.1-5) so as to heat the liquid aerosol-forming substrate to a desired temperature (see para.0041).  
Regarding claim 6, the modification of Ivri’174 further discloses the vibratable element (cup-shaped member 18 and aperture plate 20 of Ivri’174) comprises: an outlet side (outlet side where discharges fluid) opposing the inlet side (inlet side where fluid enters), each passage of the plurality of passages (each of the passages 21 of Ivri’174) extending from the inlet side (inlet side where fluid enters) to the outlet side (outlet side where discharges fluid).  
Regarding claim 7, the modification of Ivri’174 further discloses the actuator (annular piezoelectric element 22 of Ivri’174) is configured to transmit vibrations to the vibratable element (cup-shaped member 18 and aperture plate 20 of Ivri’174) to the inlet side (inlet side where fluid enters) or the opposing outlet side (outlet side where discharges fluid) of the vibratable element (cup-shaped member 18 and aperture plate 20 of Ivri’174).  
Regarding claim 8, the modification of Ivri’174 further discloses the actuator comprises: a piezoelectric transducer (annular piezoelectric element 22 of Ivri’174 or piezo 2 of Hogan).  
Regarding claim 12, Ivri’174 further discloses the aerosol-generating system (aerosolization device 10, see figs. 1-8) further comprises: a cartridge (housing 10, see fig.1) including the liquid-storage portion (liquid feed system 24, see figs. 1-8).  
Regarding claim 13, Ivri’174 further discloses the aerosol-generating system (aerosolization device 10, see figs. 1-8) is an electrically operated vaping system (see para.0030).
Regarding claim 14, Ivri’174 discloses
A cartridge for an aerosol-generating system (aerosolization device 10, see figs. 1-8), the cartridge comprising: 
a liquid storage portion (liquid feed system 24, see figs. 1-8) including, a housing (canister 100, see figs. 1-8) configured to hold a liquid aerosol-forming substrate canister 100, see figs. 1-8) configured to store a liquid aerosol-forming substrate (see figs. 1-8. Para.0038 recites: “canister 100 configured to deliver liquid to aperture plate 20”); 

 	 
the vibratable element (cup-shaped member 18 coupled to aperture plate 20) including, a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041), each of the plurality of passages (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (see inlet in annotated fig.8 below) and an outlet (see outlet in annotated fig.8 below),

    PNG
    media_image3.png
    608
    692
    media_image3.png
    Greyscale

Annotated figure 8 of Ivri’174
 	the inlet (see inlet in annotated fig.8) of each of the plurality of passages (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having a larger diameter than the outlet (see outlet in annotated fig.8) of each of the plurality of passages (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030); 
an actuator (annular piezoelectric element 22, see figs.1-8) configured to vibrate the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and generate an aerosol (see para.0030 and 0041),
 	
; 



the vibratable element (combination of the cup-shaped member 18 and aperture plate 20) forming a resistive heating element (both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041, “heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
However, Ivri’174 does not explicitly disclose 
a washer; 
a vibratable element in direct contact with a first side of the washer, 
the vibratable element being planar and 
the actuator being in direct contact with the first side of the washer,
the actuator being a circular annular disc having an inner disc diameter, the inner disc diameter of the circular annular disc circumscribes the vibratable element; 
a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with a second side of the washer, the first o-ring and the second o-ring arranged opposite each other to hold the washer, the actuator and the vibratable element together by pressure; 
a piercing element extending from an inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion; 
and a control system including a power source electrically coupled to the vibratable element via a first spring pin.
Hogan discloses an aerosol generator, comprising:
a washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20, see figs. 3-4); 
a vibratable element (aperture plate 1, see figs.3-4) in direct contact with a first side of the washer (see fig.4, the aperture plate in direct contact with an upper side of the washer 3 thus, the aperture plate 1 is in direct contact with the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20. See para.0084: “the aperture plate 1 is attached to the support washer 3…”)
the actuator (piezo 2, see figs.3-4) being in direct contact with the first side of the washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20),
the actuator (piezo 2) being a circular annular disc (see fig.3) having an inner disc diameter (inner diameter of the piezo 2, see fig.3), the inner disc diameter of the circular annular disc (inner diameter of the piezo 2) circumscribes the vibratable element (aperture plate 1, see fig.4); 
a pair of o-rings (O-rings 25 and 28, see figs.3-4) including a first o-ring (o-ring 28) in direct contact with a top surface of the actuator (top surface of the piezo 2, see annotated fig.4 below) and a second o-ring (o-ring 25) in direct contact with a second side of the washer (lower side of the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20),


    PNG
    media_image4.png
    548
    798
    media_image4.png
    Greyscale

Annotated fig.4 of Hogan
 the first o-ring (O-ring 28) and the second o-ring (O-ring 25) arranged opposite each other to hold the washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20), the actuator (piezo 2) and the vibratable element (aperture plate 1) together by pressure (see fig.4); 
a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (support washer 3 and aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ivri’174’s invention to add the teachings (points a, b, d, e, f, and h) as taught by Hogan, wherein the the washer (the combination of washer 3, braze ring 4 and adhesive 20 of Hogan), the o-rings, and the control system of Hogan are incorporated into Ivri’174 invention  and the vibratable element and the actuator of Ivri’174 are modified. The added washer (point a) provides the support to the vibratable aperture plate and piezo (See para.0062) so that electrical pins make solderless contact to drive the piezo. In addition, The vibratable element and the actuator would be in direct contact with the first side of the washer; the actuator being a circular annular disc having an inner disc diameter, the inner disc diameter of the circular annular disc circumscribes the vibratable element (points b, d, and e). The modification allows “soldered contacts are minimized or eliminated while also achieving a simple arrangement of parts” (see para.007 of Hogan). Additionally, the pair of o-rings including the first o-ring in direct contact with the top surface of the actuator and the second o-ring in direct contact with the second side of the washer, the first o-ring and the second o-ring arranged opposite each other to hold the washer, the actuator and the vibratable element together by pressure (point f). The added o-rings provide “comprehensive and uniform support directly below the piezo” and transmit “support forces from above closer to the circumference of the membrane where it is supported by the support member” (see para.0083 of Hogan). Furthermore, the invention of Ivri’174 is modified to include the control system of Hogan which including a power source electrically coupled to the vibratable element via the first spring pin (point h). The pin helps to “connect directly between the female end of a detachable cable and the electrical surfaces of the piezoelectric generator/actuator. No soldering is required and the use of such pins facilitates assembly by automatic means” (See para.0069 of Hogan). Thus, the pin provides the electrically communication to the piezoelectric generator/actuator easily without the need of soldering.
In addition, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”);
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the vibratable element (in the combo of Ivri’174 and Hogan) to include the vibratable element being planar (point c) as taught by Sasaki. The modification(s) allows the vibratable element can have any desired shape(s) as desired.
Furthermore, Ivri’235 discloses a vibration system, including:
a piercing element (tubular member 906, see fig.8)  extending from an inlet side of the vibratable element (aperture plate, see para.0062) to the liquid-storage portion (vial 902, see fig.8), the piercing element (tubular member 906) configured to pierce the liquid-storage portion (see claim 9: “the tubular member includes a sharpened end adapted to extract liquid from a vial of liquid by piercing a membrane covering an opening in said vial”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ivri’174 (in the combo Ivri’174, Hogan, and Sasaki) to incorporate the piercing element as taught by Ivri’235 which extending from the inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion (point g). Doing so allows to extract liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235).
Regarding claim 15, Ivri ‘174 discloses 
A vaporizer (aerosolization device 10, see figs. 1-8) for vaporizing a liquid aerosol-generating substrate to generate an aerosol, the vaporizer (aerosolization device 10) comprising: 


the vibratable element (a cup-shaped member 18 coupled to aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 is vibratable) including, 
a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- generating substrate passes (see para.0038 and 0041),  each of the plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) having an inlet and an outlet (see inlet and out in annotated fig.8 below),

    PNG
    media_image3.png
    608
    692
    media_image3.png
    Greyscale

 the inlet of each of the plurality of passages having a larger diameter than the outlet of each of the plurality of passages (see annotated fig. 8 above); 
an actuator (annular piezoelectric element 22, see figs.1-8) configured to vibrate the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) to generate an aerosol (see para.0030 and 0041), 

; 



the vibratable element (combination of the cup-shaped member 18 and aperture plate 20) forming a resistive heating element (both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041,”heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
However, Ivri’174 does not explicitly disclose 
a washer; 
a vibratable element in direct contact with a first side of the washer, 
the vibratable element being planar and 
the actuator being in direct contact with the first side of the washer,
the actuator being a circular annular disc having an inner disc diameter, the inner disc diameter of the circular annular disc circumscribes the vibratable element; 
a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with a second side of the washer, the first o-ring and the second o-ring arranged opposite each other to hold the washer, the actuator and the vibratable element together by pressure; 
a piercing element extending from an inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion; 
and a control system including a power source electrically coupled to the vibratable element via a first spring pin.
Hogan discloses an aerosol generator, comprising:
a washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20, see figs. 3-4); 
a vibratable element (aperture plate 1, see figs.3-4) in direct contact with a first side of the washer (see fig.4, the aperture plate in direct contact with an upper side of the washer 3; thus, the aperture plate 1in direct contact with the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20. See para.0084: “the aperture plate 1 is attached to the support washer 3…”),
the actuator (piezo 2, see figs.3-4) being in direct contact with the first side of the washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20),
the actuator (piezo 2) being a circular annular disc (see fig.3) having an inner disc diameter (inner diameter of the piezo 2, see fig.3), the inner disc diameter of the circular annular disc (inner diameter of the piezo 2) circumscribes the vibratable element (aperture plate 1, see fig.4); 
a pair of o-rings (O-rings 25 and 28, see figs.3-4) including a first o-ring (o-ring 28) in direct contact with a top surface of the actuator (top surface of the piezo 2, see annotated fig.4 below) and a second o-ring (o-ring 25) in direct contact with a second side of the washer (lower side of the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20),


    PNG
    media_image4.png
    548
    798
    media_image4.png
    Greyscale

Annotated fig.4 of Hogan
 the first o-ring (O-ring 28) and the second o-ring (O-ring 25) arranged opposite each other to hold the washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20), the actuator (piezo 2) and the vibratable element (aperture plate 1) together by pressure (see fig.4); 
a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (support washer 3 and aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ivri’174’s invention to add the teachings (points a, b, d, e, f, and h) as taught by Hogan, wherein the vibratable element and the actuator of Ivri’174 are modified and the washer (the combination of washer 3, braze ring 4 and adhesive 20 of Hogan), the o-rings, and the control system of Hogan are incorporated into Ivri’174 invention . The added washer (point a) provides the support to the vibratable aperture plate and piezo (see para.0062) so that electrical pins make solderless contact to drive the piezo. In addition, The vibratable element and the actuator would be in direct contact with the first side of the washer; the actuator being a circular annular disc having an inner disc diameter, the inner disc diameter of the circular annular disc circumscribes the vibratable element (points b, d, and e). The modification allows “soldered contacts are minimized or eliminated while also achieving a simple arrangement of parts” (see para.007 of Hogan). Additionally, the pair of o-rings including the first o-ring in direct contact with the top surface of the actuator and the second o-ring in direct contact with the second side of the washer, the first o-ring and the second o-ring arranged opposite each other to hold the washer, the actuator and the vibratable element together by pressure (point f). The added o-rings provide “comprehensive and uniform support directly below the piezo” and transmit “support forces from above closer to the circumference of the membrane where it is supported by the support member” (see para.0083 of Hogan). Furthermore, the invention of Ivri’174 is modified to include the control system of Hogan which includes a power source electrically coupled to the vibratable element via the first spring pin (point h). The pin helps to “connect directly between the female end of a detachable cable and the electrical surfaces of the piezoelectric generator/actuator. No soldering is required and the use of such pins facilitates assembly by automatic means” (See para.0069 of Hogan). Thus, the pin provides the electrically communication to the piezoelectric generator/actuator easily without the need of soldering.
In addition, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”);
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the vibratable element (in the combo of Ivri’174 and Hogan) to include the vibratable element being planar (point c) as taught by Sasaki. The modification(s) allows the vibratable element can have any desired shape(s) as desired.
Furthermore, Ivri’235 discloses a vibration system, including:
a piercing element (tubular member 906, see fig.8)  extending from an inlet side of the vibratable element (aperture plate, see para.0062) to the liquid-storage portion (vial 902, see fig.8), the piercing element (tubular member 906) configured to pierce the liquid-storage portion (see claim 9: “the tubular member includes a sharpened end adapted to extract liquid from a vial of liquid by piercing a membrane covering an opening in said vial”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ivri’174 (in the combo Ivri’174, Hogan, and Sasaki) to include the piercing element as taught by Ivri’235 which extending from an inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion (point g). Doing so allows to extract liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235).
Regarding claim 16, Ivri’174 discloses
A method of generating an aerosol (methods for controlling fluid feed to an aerosol generator, see title), the method comprising: 
heating a liquid aerosol-forming substrate (liquid is heated by the heater 120, see figs. 1-8); 
receiving the heated liquid aerosol-forming substrate at a vibratable element (cup-shaped member 18 coupled to aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) having a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030),  (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 below) and an outlet (apertures 21 in the front surface, see para.0030 and fig.8), the inlet of each of the plurality of passages (an opening of the passage 21, see inlet in annotated fig.8 above) having a larger diameter than the outlet of each of the plurality of passages  (apertures 21 in the front surface, see para.0030 and fig.8. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface.”);

    PNG
    media_image5.png
    354
    518
    media_image5.png
    Greyscale

Annotated figure 8 of Ivri

vibrating the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) with an actuator (annular piezoelectric element 22, see figs.1-8) to move the liquid aerosol-forming substrate through the passages (see passages 21 of aperture plate 20 shown in fig.8) to form an aerosol, 


(combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) being electrically coupled to a control system (controller 104) and a power source (power source P, see fig.5)  the vibratable element (combination of the cup-shaped member 18 and aperture plate 20) forming a resistive heating element (both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041, “heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
However, Ivri’174 does not explicitly disclose 
the vibratable element being planar,
the vibratable element and the actuator being in direct contact with a first side of a washer, 
a top surface of the actuator being in direct contact with a first o-ring of a pair of o-rings and a second side of the washer being in direct contact with a second o-ring, the first o-ring and the second o-ring arranged opposite each other to hold the washer, the actuator and the vibratable element together by pressure,
a piercing element extending from an inlet side of the vibratable element to a liquid storage portion, the piercing element configured to pierce the liquid storage portion
the vibratable element being electrically coupled to a control system and a power source via a first spring pin.
Hogan discloses an aerosol generator, comprising:
the vibratable element and the actuator being in direct contact with a first side of a washer (upper side of the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20, see figs. 3-4), 
a top surface of the actuator (top surface of the piezo 2, see annotated fig.4 below) being in direct contact with a first o-ring (o-ring 28) of a pair of o-rings (O-rings 25 and 28, see figs.3-4) and a second side of the washer (lower side of the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20) being in direct contact with a second o-ring (o-ring 25), the first o-ring and the second o-ring (O-rings 25 and 28) arranged opposite each other to hold the washer (the combination of washer 3, braze ring 4 (thermal mean/brazing) and adhesive 20), the actuator (piezo 2) and the vibratable element (aperture plate 1) together by pressure (see fig.4);

    PNG
    media_image4.png
    548
    798
    media_image4.png
    Greyscale

Annotated fig.4 of Hogan
the vibratable element being electrically coupled to a control system and a power source via a first spring pin.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ivri’174’s invention to add the teachings as taught by Hogan, including the washer (the combination of washer 3, braze ring 4 and adhesive 20 of Hogan), the o-rings, and the control system of Hogan are incorporated into Ivri’174 invention ; and the vibratable element and the actuator of Ivri’174 are modified. The added washer provides the support to the vibratable aperture plate and piezo (See para.0062) so that electrical pins make solderless contact to drive the piezo. In addition, The vibratable element and the actuator would be in direct contact with the first side of the washer (point b). The modification allows “soldered contacts are minimized or eliminated while also achieving a simple arrangement of parts” (see para.007 of Hogan). In addition, the top surface of the actuator being in direct contact with the first o-ring of a pair of o-rings and a second side of the washer being in direct contact with the second o-ring, the first o-ring and the second o-ring arranged opposite each other to hold the washer, the actuator and the vibratable element together by pressure (point c). The added o-rings provide “comprehensive and uniform support directly below the piezo” and transmit “support forces from above closer to the circumference of the membrane where it is supported by the support member” (see para.0083 of Hogan). Furthermore, the invention of Ivri’174 is modified to include the control system of Hogan which including the vibratable element being electrically coupled to a control system and a power source via the first spring pin (point e). The pin helps to “connect directly between the female end of a detachable cable and the electrical surfaces of the piezoelectric generator/actuator. No soldering is required and the use of such pins facilitates assembly by automatic means” (See para.0069 of Hogan). Thus, the pin provides the electrically communication to the piezoelectric generator/actuator easily without the need of soldering.
In addition, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”);
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the vibratable element (in the combo of Ivri’174 and Hogan) to include the vibratable element being planar (point a) as taught by Sasaki. The modification(s) allows the vibratable element can have any desired shape(s) as desired.
Furthermore, Ivri’235 discloses a vibration system, including:
a piercing element (tubular member 906, see fig.8)  extending from an inlet side of the vibratable element (aperture plate, see para.0062) to the liquid-storage portion (vial 902, see fig.8), the piercing element (tubular member 906) configured to pierce the liquid-storage portion (see claim 9: “the tubular member includes a sharpened end adapted to extract liquid from a vial of liquid by piercing a membrane covering an opening in said vial”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ivri’174 (in the combo Ivri’174, Hogan, and Sasaki) to incorporate the piercing element as taught by Ivri’235 which extending from the inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion (point d). Doing so allows to extract liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235).
Regarding claim 17, Ivri’174 discloses substantially all the claimed limitations as set forth, except the vibratable element comprises a circular disc, and the circular disc defines the plurality of passages.  
Sasaki further discloses the vibratable element comprises a circular disc (vibrating plate 12), and the circular disc (vibrating plate 12) defines the plurality of passages (micropores 13 a)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vibratable element of Ivri’174 to include the circular disc, and the circular disc defines the plurality of passages as taught by Sasaki. Doing so allows the vibratable element can fit inside the circumference of the housing/casing of the atomizing unit.
Regarding claim 18, Ivri’174 discloses substantially all the claimed limitations as set forth, except the circular disc is 2 mm thick and has a diameter of 15 mm.  
Sasaki discloses an ultrasonic atomizing unit, comprising: a circular disc (vibrating plate 12, see fig.2) is 2 mm thick and has a diameter 15 mm (para.0041 recites: “As the vibrating plate 12, for example, one is selected as appropriate which has a thickness of 0.02 to 2.0 mm and an outer diameter of 6 to 60 mm”.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vibratable element of Ivri’174 to have 2 mm thick and has a diameter 15 mm as taught by Sasaki so that vibrating plate can vibrate easily by the appropriate thickness and diameter.
Regarding claim 19, Ivri’174 discloses substantially all the claimed limitations as set forth, except the actuator is a circular annular disc having an inner disc diameter, and the inner disc diameter of the circular annular disc circumscribes the plurality of passages.
Sasaki further discloses the actuator is a circular annular disc (piezoelectric vibrator 11) having an inner disc diameter (diameter of the opening 11a, see fig.2), and the inner disc diameter (diameter of the opening 11a, see fig.2) of the circular annular disc (piezoelectric vibrator 11) circumscribes the plurality of passages (13a micropores).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piezoelectric element of Ivri’174 to include the actuator is a circular annular disc having an inner disc diameter, and the inner disc diameter of the circular annular disc circumscribes the plurality of passages as taught by Sasaki. Doing so allows the a high-frequency voltage is applied to the piezoelectric vibrator to ultrasonically vibrate the piezoelectric vibrator  to ultrasonically vibrate the vibrating plate, whereby a liquid supplied to the micropores/openings of the vibrating plate can be atomized and sprayed (see para.0006 of Sasaki).
Regarding claim 20, Ivri’174 discloses substantially all the claimed limitations as set forth, except a capillary body extending from the liquid-storage portion.
Regarding claim 21, Ivri’174 discloses substantially all the claimed limitations as set forth in claim 1, except an actuator housing configured to store the vibratable element, the actuator, and the pair of o-rings; and 7Atty. Dkt. No. 24000PA-000006-US U.S. Application No. 15/340,032wherein the actuator is electrically coupled to the control system via at least one spring pin configured to extend through an opening in the actuator housing.
However, Hogan further discloses 
an actuator housing (upper housing 29 and support housing 27, see figs.3-4) configured to store the vibratable element (vibratable aperture plate 1), the actuator (vibration generator 2), and the pair of o-rings (upper O-ring 28 and lower o-ring 25); and 7Atty. Dkt. No. 24000PA-000006-US U.S. Application No. 15/340,032wherein the actuator (vibration generator 2) is electrically coupled to the control system (control system including a power source)  via at least one spring pin (the electrical spring pin 10, see fig.5) configured to extend through an opening (opening contains the electrical spring pin 10. See opening in annotated fig.4 below) in the actuator housing (upper housing 29 and support housing 27).

    PNG
    media_image6.png
    558
    625
    media_image6.png
    Greyscale

Annotated figure 4 of Hogan
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ivri’174’s invention to include the actuator housing configured to store the vibratable element, the actuator, and the pair of o-rings; and 7Atty. Dkt. No. 24000PA-000006-US U.S. Application No. 15/340,032wherein the actuator is electrically coupled to the control system via at least one spring pin configured to extend through an opening in the actuator housing. Doing so allows the housing could store all components inside it.
Regarding claim 22, Ivri’174 discloses substantially all the claimed limitations as set forth in claim 16, except the actuator is electrically coupled to the control system via at least one spring pin.
However, Hogan further discloses the actuator (piezo 2, see figs.3-6) is electrically coupled to the control system via (controller including the power system) at least one spring pin (conducting pin 10, fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the conducting pin 10 as taught by Hogan into Ivri’174, such that the actuator is electrically coupled to the control system via at least one spring pin. Doing so allows to supply electrical power to the piezo effectively. 
Regarding claim 23, Ivri ‘174 further discloses operating the resistive heating element (combination of the cup-shaped member 18 and aperture plate 20 (including the heater 120), see figs.1-5) to heat the liquid aerosol-forming substrate to a desired temperature (see para.0015).  
Regarding claim 24, Ivri ‘174 further discloses the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5) comprises: an outlet side (one side of the combination of cup-shaped member 18 and  aperture plate 20) opposing an inlet side (the other side of the combination of cup-shaped member 18 and  aperture plate 20, each passage (see passage 21, fig.8) of the plurality of passages extending from the inlet side to the outlet side (see fig.8).  
Regarding claim 25, Ivri ‘174 further discloses transmitting vibrations to the inlet side or the opposing outlet side of the vibratable element (since the combination of the cup-shaped member 18 and aperture plate 20 is vibratable, the vibration caught by the plate 20 will be transmitted from one side to another side of this combo)
Regarding claim 26, Ivri ‘174 further discloses a liquid storage portion (liquid feed system 24, see figs. 1-8) including a housing (canister 100, see figs. 1-8) configured to hold the liquid aerosol-generating substrate (see figs. 1-8. Para.0038 recites: “canister 100 configured to deliver liquid to aperture plate 20”).
Regarding claim 27, Ivri’174 further discloses an inlet opening (opening from the canister 100 to the aperture plate 20, see fig.5. Para.0038 recites: “liquid feed system 24 includes a canister 100 configured to deliver liquid to aperture plate 20 of aerosol generator 16”) configured to fluidly couple the liquid storage portion (canister 100) to the vibratable element (elements 18 and 20).
Regarding claim 28, Ivri’174 discloses substantially all the claimed limitations as set forth, except the liquid forming substrate is drawn from the liquid-storage portion through the piercing element to the inlet side of the vibratable element by vibrations of the vibratable element.  
Ivri’235 further discloses the liquid forming substrate (liquid 905, see fig.8) is drawn from the liquid-storage portion (vial 902, see fig.8) through the piercing element (tubular member 906 comprising a sharpened end 901, see fig.8 and para.0062) to the inlet side of the vibratable element (aperture plate, see para.0062) by vibrations of the vibratable element (see para.0062).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ivri’174’s invention to use the teachings as taught by Ivri’235 so that the liquid forming substrate is drawn from the liquid-storage portion through the piercing element to the inlet side of the vibratable element by vibrations of the vibratable element, “to supply the liquid to the vibratable aperture plate and produce an aerosol upon vibration thereof” (see abstract). It is useful in the field of ultrasonic wave transmission in a fluid medium.
Regarding claim 29, Ivri’174 discloses substantially all the claimed limitations as set forth, except the piercing element is a cylindrical tube configured to guide the liquid aerosol-forming substrate from the liquid-storage portion to the vibratable element, a distal end the piercing element including an angled end.   
Ivri’235 further discloses the piercing element (tubular member 906) is a cylindrical tube configured to guide the liquid aerosol-forming substrate (liquid 905) from the liquid-storage portion (vial 902, see fig.8) to the vibratable element (see abstract and para.0062), a distal end the piercing element (tubular member 906) including an angled end (sharpened end 901).    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ivri’174’s invention to use the teachings as taught by Ivri’235 so that the piercing element is a cylindrical tube configured to guide the liquid aerosol-forming substrate from the liquid-storage portion to the vibratable element, a distal end the piercing element including an angled end, “to supply the liquid to the vibratable aperture plate and produce an aerosol upon vibration thereof” (see abstract). It is useful in the field of ultrasonic wave transmission in a fluid medium.
Response to Arguments
Claim Interpretation: regarding the limitation “a piercing element extending from [[the]]an inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion”, the Applicant’s arguments are persuasive. The interpretation of this limitation is withdrawn in this office action.
Claim Rejection under 35 U.S.C. § 103
Applicant’s arguments, see Remarks, filed on 04/25/2022, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn. The Examiner agrees that  Ivri’174 does not discloses “a washer," "a vibratable element in direct contact with a first side of the washer," and "an actuator . . . being in direct contact with the first side of the washer, the actuator being a circular annular disc having an inner disc diameter, the inner disc diameter of the circular annular disc circumscribes the vibratable element," as recited in amended claim 1 (see Remarks, page 12).  However, upon further consideration, a new ground(s) of rejection is made in view of the combination Ivri’ 174, Hogan, Sasaki, and Ivri’235, wherein the amended limitations “a washer," "a vibratable element in direct contact with a first side of the washer," and "an actuator . . . being in direct contact with the first side of the washer, the actuator being a circular annular disc having an inner disc diameter, the inner disc diameter of the circular annular disc circumscribes the vibratable element” are relied on Hogan (see the 103 rejections above).
Claims 14-16 contains similar limitations in claim 1. Thus, these claims 14-16 are also rejected by the same reasons above.
The dependent claims 5-8, 12-13, 17-29 are rejected by the virtue of their dependency from claims 1 and/or 14-16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8555874 B2 discloses aerosol transfer device for medical aerosol generators includes:
a washer 80; a vibratable element 70 in direct contact with a first side of the washer, 
the actuator 84 being in direct contact with first side of the washer 80, the actuator 84 being a circular annular disc having an inner disc diameter, the inner disc diameter of the circular annular disc circumscribes the vibratable element 70 (see fig.8) as recited in the amended limitations of claims 1 and 14-16.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761